DETAILED ACTION
Claim Interpretation
1. 	Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C].
“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II],
Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   
A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
3.	Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-20 of U.S. Pub. No. 20200187103; claims 1-20 of U.S. 10638411; and claims 1-20 of U.S.10609631.
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  
The subject matter claimed in the instant application is fully disclosed in the U.S. Pub. No. 20200187103, U.S. 10638411, and U.S.10609631 as follows:
Instant application:



surveying the cellular network to obtain broadcast data; 

determining that a base station router (BSR) in the cellular network is the RBSR based on execution of a machine learning algorithm using the broadcast data; 

determining that an event associated with a cellular attack is present in the cellular network; and 


determining that the cellular attack from the RBSR on the cellular network is active based on the determined RBSR and the determined event associated with a cellular attack. 

2. The method of claim 1, wherein the event associated with a cellular attack comprises one or more of an occurrence of unplanned software update requests or an event directed to network connectivity, and the cellular attack comprises one or more of a denial-of-service (DoS) attack, a distributed DoS (DDoS) attack, or a man-in-the-middle (MITM) attack. 

3. The method of claim 1, further comprising: determining a confidence level that the cellular attack from the RBSR on the cellular network is active based on the determined RBSR and the determined event. 

4. The method of claim 3, further comprising: generating, based on the confidence level exceeding a predetermined threshold, notifications for users on the cellular network, wherein the notifications indicate that the cellular attack from the RBSR is active. 

5. The method of claim 1, wherein the machine learning algorithm comprises an unsupervised machine learning algorithm (claim 1 of US 10638411, plural devices through an unsupervised machine learning algorithm). 

6. The method of claim 1, wherein the machine learning algorithm comprises at least one of a k-means clustering algorithm, an isolation
forest anomaly detection algorithm, or an agglomerative hierarchical clustering algorithm (claim 5 of US 10638411) 

7. The method of claim 1, wherein the broadcast data comprises abstract syntax notation one (ASN.1)-encoded system information blocks (SIBs) associated with a public land mobile number (PLMN) in a single radio access technology (RAT) (claims 1-3 of US 10638411). 

8. The method of claim 7, wherein the RAT is Universal Mobile Telecommunications System (UMTS) or Long-Term Evolution (LTE) (claim 4 of US 10638411). 

9. The method of claim 1, further comprising: determining that a number of native BSRs in the cellular network is greater than a number of rogue BSRs in the cellular network (claim 8 of US 10638411).  

10. The method of claim 1, further comprising: displaying, on a graphical user interface, an identifier of the RBSR and at least one of: a confidence level that the cellular attack from the RBSR on the cellular network is active, a RAT of the RBSR, a channel/code associated with the RBSR, or a signal strength associated with the RBSR (claim 9 of US 10609631). 

claim 13 of US 10638411). 









Pub. No. 20200187103.



surveying the cellular network to obtain broadcast data; 

determining that a base station router (BSR) in the cellular network is the RBSR based on a threshold of a predetermined criteria being met in the broadcast data; 

determining that an event associated with a cellular attack is present in the cellular network; and 


determining that the cellular attack from the RBSR on the cellular network is active based on the determined RBSR and the determined event. 

9. The method of claim 8, wherein the event comprises one or more of an occurrence of unplanned software update requests or an event directed to network connectivity, and the cellular attack comprises one or more of a denial-of-service (DoS) attack, a distributed DoS (DDoS) attack, or a man-in-the-middle (MITM) attack. 


10. The method of claim 8, further comprising: determining a confidence level that the cellular attack from the RBSR on the cellular network is active based on the determined RBSR and the determined event. 

11. The method of claim 10, further comprising: generating, based on the confidence level exceeding a predetermined threshold, notifications for users on the cellular network, wherein the notifications indicate that the cellular attack from the RBSR is active. 

12. The method of claim 10, further comprising: updating the confidence level based on further repeating surveys of the cellular network to obtain broadcast data. 

13. The method of claim 8, wherein the determining the RBSR comprises determining that the BSR exhibits characteristics of a rogue device. 
14. A method for configuring a base station router (BSR) in a cellular network, the method comprising: causing the BSR to transmit information; evaluating the information transmitted by the BSR in view of predetermined criteria representative of a rogue base station router (RBSR); determining that the BSR has met a threshold of the predetermined criteria representative of a RBSR; and generating a notification indicating that the BSR has met the threshold of the predetermined criteria representative of a RBSR. 

15. The method of claim 14, wherein the notification further indicates for the BSR to be reconfigured to not meet the threshold of the predetermined criteria representative of a RBSR. 

16. The method of claim 14, further comprising: reconfiguring the information transmitted by the BSR based on the determining that the BSR has met the threshold of the predetermined criteria representative of the RBSR. 

17. The method of claim 14, further comprising: causing the BSR to transmit second information; evaluating the second information transmitted by the BSR in view of the predetermined criteria representative of a RBSR; determining that the BSR has not met the threshold of the predetermined criteria representative of a RBSR; and 

18. The method of claim 14, wherein the information transmitted by the BSR comprises one or more system information blocks (SIBs). 

19. The method of claim 14, wherein the determining that the BSR has met the threshold of the predetermined criteria representative of a RBSR is based on a weighted sum of thresholds of plural predetermined criteria being met. 

20. The method of claim 14, further comprising: sending the notification to one or more users associated with the BSR via one or more of text, email, or browser.

Allowable Subject Matter
4.	Claims 12-20 are allowed under condition that applicant overcomes the non-statutory double patenting rejection described in section 2-3 above.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923.  The examiner can normally be reached on 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 






/KHAI M NGUYEN/Primary Examiner, Art Unit 2641